Detailed Action

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Application with case number 16/686,347, filed on 11/18/2019 in which claims1-20 are presented for examination.
Status of Claims
	Claims 1-20 are pending, of which claims 1, 12, and 20 are in independent form.
Specification
The examiner notes that the Specification does not include any URL links and Trademark terms requiring capitalization.
The examiner notes that the abstract is in narrative form and is limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The examiner also notes that Abstract includes no legal phraseology.
The examiner notes no claims invokes 35 USC § 112 6th paragraph.
Allowable Subject Matter
Claim(s) 5, 7-10, 15, 17-19 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The following limitation in claim 7 is not explicitly taught by prior arts of record and further search – “unmasking and extracting one or more authentication blocks stored in association with the data content, wherein the one or more authentication blocks each include at least one error detection code associated with the data content; analyzing the at least one error detection code associated with the data content; and validating an integrity of the data content based on the analysis of the at least one error detection code.”; the following limitation in claims 5 and 15 is not explicitly taught by prior arts of record and further search –“wherein unmasking the one or more CoC blocks comprises one of: extracting the one or more CoC blocks from a watermark embedded in the data content”.
The examiner recommends using the limitation in claim 8 that also reflects limitation of claim 5 instead of claim 7 only.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 12-14, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patel et al. (US 2020/0159891 A1) hereinafter Patel.
As to claim 1, Patel teaches a method, comprising: 
obtaining, by a device, previously created data content (see para. [0146] and [0147] “…in a subsequent stage entitled Manage & Store, the video is downloaded to a computer system in a credentialed entity.”); 
unmasking and extracting one or more chain of custody (CoC) blocks stored in association with the data content (see para. [0184]-[0185], [0152]), wherein the one or more CoC blocks include CoC data identifying who, when, where, and, with what hardware and/or software, created, edited, or exercised custody over the data content (see para. [0133], [0190]-[0191] and [0147]-[0148] “Reference information, metadata, and an updated tracking value may be computed to include, for example, the identity of the accessing participant, what frames of the video files were viewed, whether a copy was made of the video file, whether a copy was made of the video file, whether the video file was copied or stored in a new location, etc”); 
analyzing the one or more CoC blocks (see para. [0044] “The participants may access, copy, move the storage location of, analyze, redact, or otherwise alter the data in the blockchain, as represented in appended blocks, through processing operations at various stages of an evidence management system. Moreover, the blockchain may be queried to trace through the blockchain based on the tracking values of the blocks to make available pertinent evidence.”); and 
validating an origination of the data content based on the analysis of the one or more CoC blocks (see Fig. 11A 1160 “Trace Trhough Blockchain to Prove Chain-of-Custody; see para. [0053] “If the hashes of the hash identifier and the hash created from the stored identifier template data match, then the chaincode sends an authorization key to the requested service.”).
As to claims 12 and 20, claims 12 and 20 include similar limitation as claim 1 and thus claims 12 and 20 is/are rejected under the same rationale as in claim 1.
As to claim 2, in view of claim 1, Patel teaches further comprising: displaying, by the device or by another device, the data content if the origination of the data content is successfully validated, or displaying, by the device or by the other device, a validation error message if validation of the origination of the data content fails (see para. [0167]-[0168], e.g., node participants being notified that a failed attempt took place allowing immediate investigation by the relevant parties).
As to claims 3, 13, in view of claims 1, 12, respectively, Patel teaches wherein the CoC data includes one or more of: 1) first data identifying a party that created, edited, or exercised custody over the data content (see para. [0148] “For example, as shown in the Analytics & Reporting stage, the video file protected by the blockchain may be accessed by a blockchain participant. The mere accessing of the video file may create a block that is to be appended in the blockchain. Reference information, metadata, and an updated tracking value may be computed to indicate, for example, the identity of the accessing participant, what frames of the video file were viewed, whether a copy was made of the video file, whether the video file was copied or stored in a new location, etc.”), 2) second data identifying when the data content was created or edited, or when the custody was exercised, 3) third data indicating where the data content was created or edited, or where the custody was exercised, 4) fourth data identifying hardware and/or software associated with the device associated with creating, editing, or exercising custody over, the data content, or 5) fifth data identifying what modifications were performed on the data content if the data content was edited.
As to claims 4, 14, in view of claims 1, 12, respectively, Patel teaches further comprising: validating editing performed on the data content based on the analysis of the one or more CoC blocks (see para. [0149] “Reference information, metadata, and an updated tracking value may be computed to indicate reflect these changes and other characteristics and attributes associated with the change.”-[0152]).
As to claims 6, 16,  in view of claims 1, 12, respectively, Patel teaches wherein the one or more CoC blocks are encrypted and appended to the data content and wherein unmasking the one or more CoC blocks comprises: detaching the one or more CoC blocks from the data content; and decrypting the one or more CoC blocks (see para. [0103] “Thus, the digital content of each block may be accessed by decrypting each block in the blockchain,…”).
As to claim 11, in view of claim 1, Patel teaches wherein the data content comprises a video clip, one or more images, or an audio file (see para. [0109]).






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEE K SONG whose telephone number is (571)270-3260. The examiner can normally be reached on M-F 9:00 am – 5:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867 .  The fax phone number for the organization where this application or proceeding is assigned is 571-273-7291.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HEE K SONG/Primary Examiner, Art Unit 2497